DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Claim Disposition

2.	Claims 2-6 and 18-23 are cancelled. Claims 24-29 have been added. Claims 1, 7-17 and 24-29 are pending and are under examination. 




Claim Objections

3.	Claims 1 and 29 are objected to for the following informalities:

(i) an α1—2-fucosyltransferase enzyme having at least 90% sequence identity to SEQ ID NO:1 (Te2FT), [[and comprising]] wherein the α 1—2-fucosyltransferase enzyme comprise the sequences of GGLGNQMFQYA (SEQ ID NO:16), SLHIRRGDY (SEQ ID NO:17), VFSDDPQW (SEQ ID NO:18), and DMQLMSACRHHITANSTFSW WGAWLNPRPDKVVIAPRHWE (SEQ ID NO:19); [[and]]
(ii) a bifunctional L-fucokinase/GDP-fucose pyrophosphorylase enzyme (FKP) from the genus Bacteroides in [[family]] EC 2.7.1.52 or [[family]] EC 2.7.7.30, [[or]] an inorganic pyrophosphatase enzyme (PpA) in [[family]] EC 3.6.3.1, or a combination thereof; and
(iii) a β1-3-galactoside acceptor, and wherein the reaction mixture produces  α1-2-linked fucoside.
For clarity it is suggested that claim 11 is amended to read, “….incubating the [[a]] reaction mixture [[according to]] of claim 1….”.
For clarity it is suggested that claim 29 is amended to read, “….incubating the [[a]] reaction mixture [[according to]] of claim 28….”.
Examiner Note: "EC" numbers can have a change in sequences over time, however, the claims under examination are being construed as limited to the specific "EC" numbers recited in the claims. Applicant is reminded to ensure that all amendments made are supported by the specification disclosure. 
Appropriate correction is required.






Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1, 7-17 and 24-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention as amended is directed to “a reaction mixture comprising item (i)- (iii), see instant claim 1, wherein the first enzyme is identified by name is 90% identical to SEQ ID NO: 1 and comprises enzymes from three EC numbered families
which does not provide a specific structure and item (iii) does not provide a structure for the acceptor which encompasses a large genus of acceptors. The claimed invention is not adequately described because there is no clear alignment of a structure for products Bacteroides and it is noted that Bacteroides fragilis strain is disclosed in the application, however, independent claim 1 is not limited.
Claim 1 as amended also recites EC numbers which are not equivalent to the recitation of a specific structure and can be variable. Claim 1 recites that the enzyme is in the ‘family EC 2.7.1.52 or EC2.7.7.30 or EC3.6.1.1”, however the instant specification discloses at paragraph [0056] that “Bifunctional L-fucokinase/GDP-fucose pyrophosphorylases (BfFKP) are a class of enzymes that catalyze two steps of the L-fucose salvage pathway for the generation of activated GDP-L-fucose L-fucokinase (EC 2.7.1.52 fucokinase) catalyzes the phosphorylation of L-fucose to form L-fucose 1-phosphate (Ishihara et al., J. Biol. Chem., 1968, 243, 1103-1109). This enzyme is the first enzyme in the utilization of free L-fucose in glycoconjugate synthesis. L-fucokinase has substrate specificity for L-fucose and ATP. GDP-fucose pyrophosphorylase (EC 2.7.7.30 fucose-1-phosphate guanylyltransferase) catalyzes the condensation of guanosine triphosphate and L-fucose 1-phosphate to form GDP-L-fucose (Ishihara and Heath, J. Biol. Chem., 1968, 243, 1110-1115). GDP-fucose pyrophosphorylase has substrate specificity for L-fucose 1-phosphate and GTP. BfFKP mutants have been observed to have about forty times more L-fucose than wild-type Arabidopsis plants, but the levels of other monosaccharides do not appear to differ significantly (see Kotake et al, supra). Accordingly, representative BfFKP's of the instant invention include, but are not limited to, fucokinases in family EC 2.7.1.52 and fucose-1-phosphate guanylyltransferases in family EC 2.7.7.30. BfFKPs of the present invention also Bacteroides fragilis strain NCTC 9343 is a preferred BfFKP of the invention”, emphasis added. Thus claim 1 of the invention is a genus claim and is not adequately described.
 Skilled artisans are well aware that many enzymes are incredibly specific in what substrates they will utilize and what reactions they will catalyze such that merely because an enzyme will act on a related substrate does not provide any expectation that it will use similar substrates absent a demonstration that the particular enzyme has sufficiently broad specificity. It is noted that recitation of an EC classification of the enzymes does not constitute an identifying characteristic as EC classification is a purely functional classification scheme and thus does not provide any further identification than the recitation of the reaction to be catalyzed. In fact, in all cases relevant here the EC classification provides even less identification than recitation of the reaction to be catalyzed as the recited EC classifications are not limited to use of particular substrates but include use of a wide variety of substrates. Given this lack of description of representative species encompassed by the genus of the claim, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the claimed invention.
 In addition, independent claim 11 and the dependent claims thereof are devoid of a structure. Thus, no structure function correlation is made (see specification at paragraphs [0056] and [0085] ), thus the claimed scope far exceeds the disclosure in the instant specification. Dependent claims hereto do not rectify the missing information 
The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus.
A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a
representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example,
structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
The ‘written description’ requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed .... The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the 
filing date. Additionally, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQe2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or
she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed’ (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of products and cells; and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993). Thus for all these reasons the claimed invention is not adequately described.



Response to Arguments

6.	Applicant's comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant's comments are moot. Note that the rejection of record under written description remains, however, has been altered to reflect modifications made to the claims.
Applicant traverses the rejection and state that, “the claims and specification contain, for example, a description of conserved structural motifs common to the claimed a1—2- fucosyltransferases, as well as the Enzyme Commission numbers known for the claimed FKP and PpA enzymes. Applicant notes that the Examiner has recently allowed claims reciting such characteristics. See, for example, U.S. Pat. No. 9,920,309 (claims 1, 3, and 4) and U.S. Pat. No. 9,994,834 (claim 9), which recite enzymes by name and Enzyme Commission number. These identifying characteristics demonstrate possession of the claimed methods and satisfy the written description requirements articulated in the MPEP. 
Applicant’s arguments are not persuasive and each applicant is examined on its own merits and not based on the prosecution history of other applications. As stated above in the context of the present application the EC numbers are problematic. Furthermore, the claimed invention remains overly broad and not adequately described as indicated above. Claim 26 for example, if recited into claim 1 would reduce the majority of the issues raised.  Thus the rejection is made final.




Conclusion

7.	 No claims are presently allowable. 



8.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.





/HOPE A ROBINSON/Primary Examiner, Art Unit 1652